                                IN   THE UNITED STATES DISTRICT COURT FOR
                                      THE SOUTHERN DISTRICT OF GEORGIA
                                                  SAVANNAH DIVISION

          ANNA M. GASSLER,

                     Plaintiff,

          V.                                                            CASE NO. CV418-102


          NANCY A. BERRYHILL, acting
          Commissioner of the Social
          Security Administration,

                     Defendant.



                                                        ORDER


                     Before   the         Court   is    the     Magistrate      Judge's    Report     and

          Recommendation, to which no objections have been filed. (Doc. 23.)

          After       careful     consideration,          the    report       and   recommendation     is

         ADOPTED as the Court's opinion in this case and the Commissioner's

          final       decision       is    AFFIRMED.     The    Clerk    of   Court   is   directed    to

         CLOSE this case.

                                                   M.
                     so ORDERED this                   day of February 2019.


                                                         WILLIAM T. MOORE, JR.
                                                         UNITED STATES DISTRICT COURT
                                                        SOUTHERN DISTRICT OF GEORGIA



               CO
               ••

               CSJ
  55           ac
               c_
SJ t.J <
  Ir ^         ir.
               es:
               cc
               u.
               u
               CTN

   *".1
